The offense is adultery; the punishment, a fine of five hundred dollars.
We are not authorized to consider the statement of facts. It is in question and answer form. The statute demands that it be in narrative form. Article 760, C. C. P.; Mitchell v. State,54 S.W.2d 107.
In the absence of the statement of facts the bills of exception found in the record cannot be appraised.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.